Citation Nr: 1744668	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-24 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1944 to November 1946.  He died in June 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  During the course of the appeal, the claims file was permanently transferred to the RO in Los Angeles, California, which now has jurisdiction over the claim on appeal.

The appellant testified before the undersigned Veterans Law Judge (VLJ) by videoconference in August 2017.  A transcript of her hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died as the result of pancreatic cancer.  

2.  The Veteran's service awards included the Asiatic Pacific Campaign Medal and the Army of Occupation Medal.  

3.  The evidence is in approximate balance as to whether the Veteran was exposed to ionizing radiation during service.



CONCLUSION OF LAW

Pancreatic cancer was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She maintains that his fatal pancreatic cancer was caused by exposures during service.  The Board notes that, prior to his death, the Veteran indicated that he served as part of the occupation forces in Japan following detonation of the atomic bomb in Hiroshima.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309 (2016).  

Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' include cancer of the pancreas.  38 C.F.R. § 3.309(d)(2) (2016).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As an initial matter, review of the record reveals that service personnel records documenting the Veteran's specific duty stations are not available.  Rather, the service department has indicted that the Veteran's records were destroyed in a fire and could not be reconstructed.  However, as noted above, the Veteran's service awards included the Asiatic Pacific Campaign Medal and the Army of Occupation Medal.  The Board takes judicial notice that the Army of Occupation Medal was awarded to service members who had 30 days of consecutive service while assigned to Japan from September 3, 1945 and April 27, 1952 in the four main islands of Hokkaido, Honshu, Shikoku and Kyushu; the surrounding smaller islands of the Japanese homeland; the Ryukyu Islands; and the Bonin-Volcano Islands.  See U.S. Army Veteran Medals Home Page, https://www.veteranmedals.army.mil.  The Board further notes that personnel records indicate service outside the continental United States, with the Veteran departing on August 26, 1945 and returning on September 28, 1946.  Given these awards and the dates of the Veteran's overseas service, the Board concludes that it is highly likely that the Veteran was in fact a part of the occupation forces in Japan following detonation of the atomic bombs.  As such, the Board accepts his exposure to ionizing radiation.  

In a December 2016 statement, the Veteran's oncologist N.N.N., MD, FACS, the Director of Hepato-Pancreato-Biliary Surgery and Liver Transplant at Cedars-Sinai Medical Center, indicated that he cared for the Veteran from March 2008 to June 2011.  Dr. N. noted that the Veteran ultimately died of widespread metastatic pancreatic cancer, which was believed to have arisen in a very unusual form of pancreatic neoplasm, intraductal papillary mucinous tumor.  He indicated that the causative factors for pancreatic cancer remained poorly understood, but that there was a possibility that environmental triggers, including radiation exposure, were involved.  

Given the above discussion, the Board concludes that service connection for pancreatic cancer, the cause of the Veteran's death, is warranted.  The record supports a finding that the Veteran was present in Japan and was exposed to radiation.  His death was caused by metastatic pancreatic cancer; thus, as he was exposed to radiation and died as the result of pancreatic cancer, a radiogenic disease, service connection is in order.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


